Citation Nr: 0414792	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  94-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability, 
and if so, whether service connection for a back disability 
is warranted.


REPRESENTATION

Veteran represented by:	Stephen Bruccoleri, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

In a January 1962 rating decision, the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, that denied the claim for 
entitlement to service connection for backaches because the 
separation examination was negative for this condition.  The 
veteran failed to file a timely appeal, and the decision 
became final.  

In December 1992, the veteran filed an application to reopen 
his claim for service connection for a back condition.  In a 
March 1993 statement of the case, the RO confirmed its 
previous denials of the claim, stating that new and material 
evidence had not been submitted to reopen the claim for 
service connection.  The veteran filed a timely appeal.

In a June 2003 decision, the RO granted service connection 
for PTSD.  A 10 percent disability rating was assigned from 
October 9, 1992.  Inasmuch as the appeal is from an original 
award, the Board has framed the issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (appeals from original awards are not construed as 
claims for increased ratings). 

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video-conference hearing in September 2003.  A 
transcript of the hearing is of record.

In an August 2003 statement, the veteran asserted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
During the September 2003 Board hearing, he reiterated his 
claim of entitlement to a TDIU.  To date, this issue has not 
been considered by VA and it is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In a decision dated in January 1962, the RO denied the 
veteran's claim for entitlement to service connection for 
backaches; the veteran did not appeal that determination, and 
it became final.  

3.  The evidence added to the record since the January 1962 
RO decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
back disability. 


CONCLUSION OF LAW

1.  The RO's unappealed January 1962 rating decision, which 
denied the veteran's claim of service connection for back 
disability, is final.  38 U.S.C.A § 4005 (West 1958); 
38 C.F.R. § 3.104(a) (1962).

2.  Evidence added to the record since the January 1962 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2000), 38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's back 
disability claim, that the requirements of the VCAA have in 
effect been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

During the course of this appeal, VA has associated pertinent 
medical records, and the veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge.  Further, 
in the statement of the case and supplemental statements of 
the case, VA discussed the pertinent evidence, and the laws 
and regulations related to the claim, and essentially 
notified the veteran and his representative of the evidence 
needed by him to prevail on the petition to reopen and 
offered to assist him in obtaining any relevant evidence.  In 
addition, his attorney has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for back 
disability, and there is no reason to remand the case to the 
RO for VCAA consideration, especially in light of the 
following decision in which the Board reopens the veteran's 
claim and remands the matter for further development and de 
novo consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Pertinent Criteria

In the January 1962 rating decision, the RO denied the 
veteran's claim for service connection for backaches, stating 
that the veteran's backaches in service were due to acute 
prostatitis, as opposed to the chronic backache on lifting 
for which the veteran was then receiving treatment.  The 
veteran was not afforded a pertinent VA examination and the 
determination was based solely on the RO's consideration of 
the service medical records.  The veteran was notified of 
this decision and failed to file a timely appeal, making the 
rating decision final.

The evidence of record at the time of the January 1962 rating 
decision was the veteran's service medical records and a 
statement from Dr. J. H. dated in November 1961.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claim of 
service connection for back disability in October 1992, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petitions to reopen because the 
veteran filed it at the RO in October 1992.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The evidence submitted since the January 1962 rating decision 
includes a hearing transcript dated in November 1994; the 
report of a VA examination dated in April 2002; and a hearing 
transcript dated in September 2003; and statement and written 
argument submitted by or on behalf of the veteran.

The Board finds that this evidence is new because it was not 
previously of record, and is material because it bears 
directly and substantially upon a fact that was not 
established at the time of the 1962 decision, namely whether 
the veteran's back disability had its onset in service.  The 
evidence of record at the time of the 1962 decision failed to 
demonstrate whether the veteran's backaches were incurred in 
active military service.  As noted above, the reason for the 
denial of the initial claim for service connection was that 
the veteran's backaches in service were due to prostatitis 
and the separation examination noted no pathology nor 
complaints of backaches.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus, 
supra.  New evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge, supra.

Thus, this evidence is new and material and the claim is 
reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a back disability.  To this 
extent, the appeal is granted. 



REMAND

I.  PTSD

As noted in the introduction, in a June 2003 decision, the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD, and assigned a 10 percent rating 
effective from October 9, 1992.  The veteran's representative 
submitted a VA Form 646 in August 2003 expressing 
disagreement with the assigned disability rating.  The Board 
accepts the August 2003 646 as an NOD pursuant to 38 C.F.R. 
§ 20.201 (2003); however, because the RO has not issued the 
veteran an SOC with respect to this claim, the Board has no 
discretion and must remand this issue to the RO for the 
issuance of that SOC.  See Manlincon v. West , 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

II.  Back disability

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

The veteran contends that his current back disability had its 
onset in active service.

In the April 2002 VA examination, the examiner's diagnostic 
impression was a cervical and lumbosacral strain/sprain.  The 
examiner stated that it appeared that the condition pre-
existed a motor vehicle accident in 1994, though he was 
unable to determine how much aggravation there was as a 
result of the accident.  The Board finds that another 
examination is necessary to determine the onset of the 
veteran's cervical and lumbosacral strain/sprain.

III.  Other VCAA concerns

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) requires VA to advise claimants of 
the evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has elaborated on these obligations by 
adopting a regulation providing that it will tell claimants 
to supply relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  

The Court has held that the notice requirements of the VCAA 
are not met unless VA can point to a specific document in the 
claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not yet received this notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions: 

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's back and PTSD claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims

2.  The RO must issue the veteran an SOC 
with respect to his claim for an initial 
disability rating in excess of 10 percent 
for PTSD.  The RO must also notify the 
veteran of the need to timely file a 
Substantive Appeal to perfect his appeal 
on the issue.  

3.  The veteran should be scheduled for a 
VA musculoskeletal examination to assess 
the nature, extent and etiology of any 
back disability found to be present.  The 
veteran' s VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that a current back disability is related 
to disease or injury during the veteran's 
period of service.  The examiner should 
provide a rationale for the opinion. 

4.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for any examination 
may adversely affect the outcome.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



